UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: T Preliminary Information Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) £ Definitive Information Statement High Velocity Alternative Energy Corp. (Name of Registrant as Specified In Charter) Payment of Filing Fee (Check the appropriate box): T No fee required £ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: High Velocity Alternative Energy Corp. 14 Garrison Inn Lane Garrison, NY 10524 (845) 424-4100 To Our Stockholders: On August 31, 2007, the Board of Directors of High Velocity Alternative Energy Corp., unanimously approved amendments to the Company's Articles of Incorporation to effect a reverse stock split whereby all outstanding shares of the Company's $.001 par value common stock (“Common Stock”) will be reverse split on a 1-for-50 share basis, with no shareholder who holds at least 100 shares prior to the Reverse Stock Split receiving less than 100 shares after the Reverse Stock Split. On September 1, 2007, these amendments were approved by a holder of a majority of the Common Stock and holders of the Series B Cumulative Convertible Preferred Stock.The amendments to the Company's Articles of Incorporation are expected to be effective on or about October 20, 2007.This Information Statement is being mailed to all stockholders of record as of the close of business on October 20, 2007. This Information Statement is being sent to you for information only and you are not required to take any action. By Order of the Board of Directors: /s/ Ronald Shapps Ronald Shapps Chairman of the Board Garrison, NY September 19, 2007 1 HIGH VELOCITY ALTERNATIVE ENERGY CORP. 14 Garrison Inn Lane Garrison, NY 10524 (845) 424-4100 Information Statement Pursuant to Section 14C of the Securities Exchange Act of 1934 This Information Statement is being mailed on or about October 20, 2007, to all holders of record on September 1, 2007 (the “Record Date”), of the $0.001 par value common stock (the “Common Stock”) of High Velocity Alternative Energy Corp., a Nevada corporation (the “Company”), in connection with the vote by the Board of Directors of the Company and the approval by written consent of the holder(s) of a majority of the Common Stock to effect a reverse stock split whereby all outstanding shares of the Company's $.001 par value common stock (“Common Stock”) will be reverse split on a 1-for-50 share basis, with no shareholder who holds at least 100 shares prior to the Reverse Stock Split receiving less than 100 shares after the Reverse Stock Split. Chapter 78, Section 390 of the Nevada Revised Statutes (“NRS”) provides that every amendment to the Articles of Incorporation of a corporation shall first be adopted by the resolution of the board of directors and then be subject to the approval of persons owning a majority of the securities entitled to vote on any such amendment. The elimination of the need for a special meeting of the stockholders to approve the actions is authorized by the provisions of Chapter 78, Sections 315 and 320 of the Nevada Revised Statutes (“NRS 78.315” and “NRS 78.320”, respectively). NRS 78.315 of the Nevada Revised Statutes provides that the board of directors may adopt such a resolution by unanimous written consent, and NRS 78.320 provides that persons owning the required majority to adopt any action that would otherwise be required to be submitted to a meeting of stockholders may adopt such action without a meeting by written consent. In accordance with NRS 78.315, resolutions to effect the Reverse Split, to increase the authorized capital, and change the name of the Company and add Articles were adopted by unanimous written consent of the Board of Directors on August 31, 2007, and in accordance with NRS 78.320 holders of outstanding stock having a majority of the votes entitled to be cast at a meeting of the Company's stockholders adopted these actions by written consent on September 1, 2007.If the proposed actions had not been adopted by written majority stockholder consent, it would have been necessary for these actions to be approved by the Company's stockholders at a special stockholder's meeting convened for the purpose of approving the actions. Pursuant to Securities and Exchange Commission Rule 14c-2(b), the actions approved by the stockholders cannot become effective until 20 days from the date of mailing of this Information Statement to our stockholders.We anticipate filing the proposed Amendments to the Articles of Incorporation with the Nevada Secretary of State on the expiration of such twenty day period, anticipated to be October 20, 2007, at which time the proposed Amendments to the Articles of Incorporation will become effective (the “Effective Date”). This Information Statement shall constitute notice to our stockholders of action by written consent. 2 The Reverse Split will take place on the Effective Date without any action on the part of the holders of the Common Stock and without regard to current certificates representing shares of Common Stock being physically surrendered for certificates representing the number of shares of Common Stock that each stockholder is entitled to receive as a result of the Reverse Split. New Common Stock certificates will not be issued at the Effective Date, but may be issued subsequently with respect to any certificates returned to the transfer agent upon a sale, exchange, or for any other purpose.No fractional shares will be issued in connection with the Reverse Split.Stockholders who would otherwise be entitled to receive fractional shares because they hold the number of shares of Common Stock that is not evenly divisible by 50 will have the number of shares to which they are entitled rounded up to the nearest whole number of shares.No stockholder will receive cash in lieu of a fractional share.In conjunction with the Reverse Stock Split, no stockholder holding at least a round lot (100 shares) prior to the Reverse Split shall have less than one round lot, 100 shares, after the reverse split. The Company's Common Stock is traded on the “Pink Sheets” under the symbol HVAE. There have been no recent sales of securities. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. FORWARD LOOKING STATEMENTS This Information Statement, including the Exhibits attached hereto, contains forward- looking statements. Future events and actual results, financial or otherwise, may differ materially from the results set forth in or implied in the forward- looking statements. Factors that might cause such a difference include the risks and uncertainties that could affect the Company's economic prospects, including, but not limited to, the effect of economic and market conditions, the level and volatility of interest rates, the impact of current or pending legislation and regulation and the other risks and uncertainties discussed in “Management's Discussion and Analysis of Financial Condition and Results of Operations” in the Company's Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, which is incorporated by reference in this Information Statement. 3 THE REVERSE SPLIT The following summary describes the material terms of the Reverse Split. This Information Statement contains more detailed descriptions of such terms. We encourage you to read the entire Information Statement and the documents we have incorporated by reference. Description of the Reverse Split As of the Record Date, there were 68,112,358 shares of Common Stock authorized, issued and outstanding and approximately 1,100,000 shares of Series B Cumulative Convertible Preferred Stock. The Common Stock constitutes the sole class of outstanding voting securities of the Company.Each share of Common Stock entitles the holder to one (1) vote on all matters submitted to the stockholders. To effect the Reverse Split, the Company will amend its Articles of Incorporation on the Effective Date by amending Article IV to provide for the Reverse Split and to state that each share of Common Stock outstanding prior to the Reverse Split will be automatically reclassified and changed to 1/50th of a fully-paid and non-assessable share of Common Stock, without increase or decrease in the par value thereof. The amendment will also provide that no fractional shares shall be issued with respect to any shares of Common Stock held by any stockholder and that the Company will round up any fractional shares to the next whole number. Special Treatment for Round Lot Holders In conjunction with the Reverse Stock Split, no stockholder holding at least a round lot (100 shares) prior to the Reverse Split shall have less than one round lot (100 shares) after the reverse split.Only stockholders of record as of the date of the Reverse Split shall be afforded this special treatment.The expected date of the Reverse Split is October 20, 2007. Shares prior to reverse stock split Shares after reverse stock split 30 30 100 100 500 100 5,000 100 5,001 101 5,000 100 50,000 1,000 Background and Purpose of the Reverse Split By completing a 1-for-50 Reverse Split of the currently issued and outstanding Common Stock of the Company, the Company will reduce the number of issued and outstanding shares while at the same time maintain its public status, thereby preparing the Company for the issuance of the quantities of shares required for an acquisition, merger, or reorganization.The Company currently has no target for such an acquisition, merger, or reorganization. 4 Given that the Company has limited assets, business, or business prospects at this time, the Board of Directors believes that the Reverse Split will benefit all stockholders, as without the Reverse Split, the Company would have little value as a candidate for an acquisition, merger, or reorganization with a private company that seeks to go public by way of such a transaction.Except for the rounding up of fractional shares, which benefits smaller stockholders over larger stockholders, the Reverse Split affects all stockholders equally. The reduction in the number of outstanding shares could adversely affect the market for our Common Stock by reducing the relative level of liquidity. Consequently, there can be no assurance that the Reverse Split will result in a proportionate increase in the value of the shares of Common Stock. Any new shares issued in connection with the Reverse Split will be fully paid and non-assessable. The number of stockholders will remain unchanged as a result of the reverse split. As a result of the 50 to 1 reverse stock split, with special treatment to preserve round lot stockholders, our largest shareholders will own a substantially lesser percentage of the Corporation's voting securities. As part of the Reverse Stock split, the par value of our Common Stock will remain unchanged. While the aggregate par value of our outstanding Common Stock will be decreased, our additional paid-in capital will be increased by a corresponding amount. Therefore, the Reverse Split will not affect our total stockholders' equity. All share and per share information will be retroactively adjusted to reflect the Reverse Split for all periods presented in our future financial reports and regulatory filings. Following the Reverse Split, we will have approximately 1,362,247 shares of Common Stock issued and outstanding. Effect of the Reverse Split on the Company The Reverse Split will not affect the public registration of the Common Stock with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended.Similarly, we do not expect that the Reverse Split will affect the continued quotation on the “Pink Sheets.”The Reverse Split is not intended to make the Company a privately-held company or otherwise constitute a “going-private” transaction. The number of authorized shares of Common Stock will not change as a result of the Reverse Split. 5 Upon completion of the Reverse Split, the number of shares of Common Stock issued and outstanding will be reduced from 68,112,358 shares to approximately 1,362,247 shares. The Reverse Split will not alter the voting rights or other rights of holders of the Company's Common Stock or the Series B Cumulative Convertible Preferred Stock.Currently, the Series B Cumulative Convertible Preferred Stock is convertible into 45 shares of common stock, and contains the right to vote equal to 45 times for each Series B Cumulative Convertible Preferred Stock as compared to the common shares.After the effectiveness of the Reverse Split these shares will be subject to the same reduction in the total amount that can me converted, for example 100,000 shares of Series B Cumulative Convertible Preferred Stock would convert to 90,000 shares of the new common stock of the Company, instead of the old amount of 4,500,000 shares (100,000 X 45 4,500,000/50 90,000). Approving Vote of the Board of Directors and Consenting Stockholders The Company's Board of Directors has determined that the Reverse Split is in the best interests of the Company.The Company has received the approving consent of the holders of a majority of the shares of Common Stock and the Series B Cumulative Convertible Preferred Stock entitled to vote on the Reverse Split.Accordingly, no additional vote of the Company's stockholders is required to approve the Reverse Split. Fairness of the Process The Board of Directors did not obtain a report, opinion, or appraisal from an appraiser or financial advisor with respect to the Reverse Split and no representative or advisor was retained on behalf of the unaffiliated stockholders to review or negotiate the transaction. The Board of Directors concluded that the expense of these procedures was not reasonable in relation to the size of the transaction contemplated and concluded that the Board of Directors could adequately establish the fairness of the Reverse Split without such outside persons. Effective Date The Reverse Split is anticipated to be effective on October 20, 2007 Amendment of the Articles of Incorporation To effect the Reverse Split, the Company will amend its Articles of Incorporation by amending Article IV, captioned “Stock.”The amendment, to be filed on the Effective Date, will amend Article IV to provide for the Reverse Split and will accordingly state that each share of Common Stock outstanding prior to the Reverse Split will be automatically reclassified and changed into 1/50th of a fully-paid and non-assessable share of Common Stock, without increase or decrease in the par value thereof. The amendment will also provide that no fractional share shall be issued with respect to any shares of Common Stock held by any stockholder in any one account, and that the Company will automatically increase each fractional share into a whole share of Common Stock. 6 Street Name Holders of Common Stock The Company intends for the Reverse Split to treat stockholders holding Common Stock in street name through a nominee (such as a bank or broker) in the same manner as stockholders whose shares are registered in their names. Nominees will be instructed to affect the Reverse Split for their beneficial holders. However, nominees may have different procedures. Accordingly, stockholders holding Common Stock in street name should contact their nominees. Stock Certificates Mandatory surrender of certificates is not required by shareholders.It is expected that the Company's transfer agent will adjust the record books of the company to reflect the 1-for-50 Reverse Split effective as of close of business on October 20, 2007.New certificates will not be mailed to shareholders; however, new certificates will be issued during the ordinary course of business. Dissenters' Rights Stockholders do not have any dissenters' rights under the Nevada Law or under the Company's Articles of Incorporation or by-laws in connection with the Reverse Split. Certain Federal Income Tax Consequences We have summarized below certain federal income tax consequences to the Company and its stockholders resulting from the Reverse Split. This summary is based on United States federal income tax law, existing as of the date of this Information Statement. Such tax laws may change, even retroactively. This summary does not discuss all aspects of federal income taxation that may be important to you in light of your individual circumstances. In addition, this summary does not discuss any state, local, foreign, or other tax considerations. This summary assumes that you are a United States citizen and have held, and will hold, your shares as capital assets under the Internal Revenue Code. You should consult your tax advisor as to the particular federal, state, local, foreign, and other tax consequences, in light of your specific circumstances. We believe that the Reverse Split will be treated as a tax-free “recapitalization” for federal income tax purposes. We will not apply for any ruling from the Internal Revenue Service, nor will we receive an opinion of counsel with respect to the tax consequences of the Reverse Split. As stockholders will continue to hold Common Stock immediately after the Reverse Split, and receive no cash as a result of the Reverse Split, they should not recognize any gain or loss in the Reverse Split and will have the same adjusted tax basis and holding period in their Common Stock as they had in such stock immediately prior to the Reverse Split. 7 The foregoing discussion summarizing certain federal income tax consequences does not refer to the particular facts and circumstances of any specific stockholder. Stockholders are urged to consult their own tax advisors for more specific and definitive advice as to the federal income tax consequences to them of the Reverse/Forward Split, as well as advice as to the application and effect of state, local and foreign income and other tax laws. VOTE REQUIRED FOR APPROVAL NRS 78.320 of the Nevada Revised Statutes provides that any action required to be taken at a special meeting of the stockholders of a Nevada corporation may be taken by written consent in lieu of a meeting if the consent is signed by holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. NRS 78.315 requires the approval of the Company's Board of Directors and holders of a majority of the outstanding stock entitled to vote thereon to amend the Company's Articles of Incorporation with respect to the Reverse Split.The Company's Board of Directors and stockholders holding a majority of the Common Stock have approved the Amendment.The securities that would have been entitled to vote if a meeting were required to be held to amend the Company's Articles of Incorporation consist of shares of the Company's Common Stock issued and outstanding on September 1, 2007, which is also the Record Date for determining stockholders who would have been entitled to notice of and to vote on the proposed Amendments to the Company's Articles of Incorporation. ANTI-TAKEOVER IMPLICATIONS OF REVERSE STOCK SPLIT Release No. 34-15230 of the staff of the Securities and Exchange Commission requires disclosure and discussion of the effects of any shareholder proposal that may be used as an anti-takeover device. However, as indicated above, the purpose of the reverse split and increase in authorized capital is to reduce the number of issued and outstanding shares while at the same time maintain its public status and increase the number of shares available for future issuance, thereby preparing the Company for the issuance of the quantities of shares required for an acquisition, merger, or reorganization. The actions are not intended to construct or enable any anti-takeover defense or mechanism on behalf of the Company. While it is possible that management could use the additional shares to resist or frustrate a third-party transaction providing an above-market premium that is favored by a majority of the independent stockholders, the Company has no intent or plan to employ the additional unissued authorized shares as an anti-takeover device. There are no anti-takeover mechanisms in our Articles of Incorporation, By-Laws or another other governing documents or contracts. 8 EFFECT OF REVERSE SPLIT AND INCREASE IN AUTHORIZED SHARES ON NUMBER OF AUTHORIZED SHARES AVAILABLE FOR ISSUANCE As of September 18, 2007, the Company had a total of 68,112,358 of its 100,000,000 authorized shares of Common Stock issued. The table below illustrates the effect on the number of authorized shares of the Company's Common Stock available for issuance as a result of the reverse split and as a result of the increase in authorized shares. Common Stock Currently Issued Post-Reverse Split Common Stock Available after Increase in Authorized 68,112,358 1,362,247 98,637,753 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The table below sets forth information with respect to the beneficial ownership of the Company's Common Stock by (i) each person who is known to the Company to be the beneficial owner of more than five percent (5%) of the Company's common stock, (ii) all directors and nominees, (iii) each executive officer, and (iv) all directors and executive officers as a group. Unless otherwise indicated, the Company believes that the beneficial owner has sole voting and investment power over such shares. The Company does not believe that any other stockholders act as a “group”, as that term is defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended. As of May 17, 2007, the Company had issued and outstanding 68,112,358 shares of Common Stock. No.of No.of Series B Common %ownership Preferred(1) %Ownership(2) Ronald Shapss (3) 1,750,000 3.6 250,000 27.5 Elliot Cole (3) 225,000 * James W. Zimbler (3) (4) 1,158,000 2.4 18,000 4.1 Keystone Capital Resources, LLC (4) 1,500,000 3.1 167,585 19.1 1328 Zion Road Bellefonte, PA 16823 Malibu Management Company (4) 16,000 * Highgate House Funds Ltd. 3,175,000 6.7 101 Hudson Street, Suite 3700 Jersey City, NJ07302 Alliance Financial Networks Inc. (5) 600,000 * 184,000 18.7 2291 Arapahoe Boulder, CO80302 William Boussung (5) 500,000 * 10300 West Charleston #13-378 Las Vegas, NV89135 The Margolies Family Trust 3,000,000 6.3 Michael Margolies 100,000 9.5 Richard Carter 150,000 14.2 Michael Cahr 100,000 Officers and Directors as a Group (5 persons) (3) 4,633,000 9.7 451,585 (6) 52.8 (1) Each one share of the Series B Cumulative Convertible Preferred Share (“Preferred Shares”) is convertible a the option of the holder into 45 shares of common stock of the company (2) Assuming conversion of all Series B Preferred shares at a ration of 1 Series B Preferred share to 45 common shares (3) Officer/Director of the Company (4) Keystone Capital Resources, LLC and Miami Management Company, LLC are controlled by James W. Zimbler, Interim President.When the holdings of Mr. Zimbler and Keystone Capital Resources, LLC are combined, the total of 2,658,000 common shares equals 5.6%, including the preferred shares, the total is 24.7% (5) Alliance Financial Networks, Inc. is controlled by William Boussung.Combined, the total number of common shares and preferred shares, is 1,100,000, equaling 19.8%. (6) The 451,585 of Series B Cumulative Convertible Preferred shares converts into 24,954,325 shares of common stock. 9 There are no contracts or other arrangements that could result in a change of control of the Company. Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act. The following individual has been appointed by to our Board of Directors, effective September 18, 2007, to the position(s) indicated: Name Age Position Ron Shapss 58 Chairman of the Board Michael Margolies 79 President, CEO and Director James W. Zimbler 42 Director Elliot Cole Esq. 71 Director Stanley Chason 79 Director Ron Shapss, 58, Chairman of the Board Mr. Shapss is the founder of Ronald Shapss Corporate Services, Inc., (“RSCS”) a company engaged in consolidating fragmented industries since 1992.RSCS was instrumental in facilitating the roll-up of several companies into such entities as U.S. Delivery, Inc., Consolidated Delivery
